Citation Nr: 9917145	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-27 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
carpal tunnel   syndrome/elbow injury.

3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss. 





ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas.  
Thereafter, the veteran's file was transferred to the VA 
Regional Office (RO) in Des Moines, Iowa.

The appeal was docketed at the Board in 1997.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
right carpal tunnel syndrome include subjective complaints 
suggestive of median nerve distribution and questionable 
tingling, productive of mild related incomplete paralysis.

2.  Current manifestations of the veteran's service-connected 
left carpal tunnel syndrome/elbow injury include subjective 
complaints suggestive of median nerve distribution and 
questionable tingling, productive of mild related incomplete 
paralysis.

3.  Acuity in the veteran's left ear is of level I severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right carpal tunnel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.20 and 
Part 4, Diagnostic Codes 8599-8515 (1998).

2.  The criteria for 10 percent rating for left carpal tunnel 
syndrome/elbow injury have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.20 and Part 4, Diagnostic 
Codes 8599-8515 (1998).

3.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for right carpal tunnel 
syndrome, for which the RO has assigned a 10 percent rating 
under the provisions of Diagnostic Codes 8599-8515 of the 
Rating Schedule; for left carpal tunnel syndrome/elbow 
injury, rated noncompensable under Diagnostic Codes 8599-
8515; and for left ear hearing loss, rated noncompensable 
under Diagnostic Code 6100.



In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.  


I.  Right Carpal Tunnel Syndrome (CTS)

II.  Left CTS/Elbow Injury

The veteran's right carpal tunnel syndrome is rated analogous 
to paralysis involving the median nerve under Diagnostic Code 
8515.  38 C.F.R. § 4.20.  In accordance with Diagnostic Code 
8515, a 10 percent rating is warranted for "mild" 
incomplete paralysis involving the median nerve; if such 
paralysis involving the dominant and non-dominant upper 
extremity is of "moderate" severity, a 30 and 20 percent 
rating, respectively, is warranted. 

The veteran, who is right-handed, asserts that, owing to his 
CTS involving each upper extremity, he experiences occasional 
numbness and tingling involving the thumb and fingers of each 
hand, which may be worse if he uses computers extensively.  
In this regard, when the veteran was examined by VA in 
October 1996, muscle testing involving each arm and hand was 
"5/5".  Sensory testing was "normal throughout", with 
reflexes being "+2 throughout".  The veteran was noted to 
have a "trace Tinel's sign" on the left, with such testing 
being "positive" on the right.  


Most recently, when the veteran was examined by VA in June 
1998, strength in each upper extremity was again noted to be 
"5/5".  Tinel's sign was indicated to be "questionable 
bilaterally".  Sensory findings, apparently with respect to 
each upper extremity, were described as being "intact", 
though, based on the veteran's subjective description, they 
were suggestive "of median distal distribution".  Nerve 
conduction studies, apparently accomplished on the day of 
examination, were interpreted to reveal no electrodiagnostic 
evidence of CTS.

(Right CTS)

In considering the veteran's claim for an increased rating 
for his right CTS, the Board is of the view, in light of the 
reasoning advanced hereinbelow, that his present 10 percent 
disability rating therefor is fully appropriate.  In reaching 
such conclusion, the Board would stress that while tingling 
in the right hand was apparently definitive, given the 
'positive' Tinel's sign on the right, on the October 1996 VA 
examination, such sign was merely 'questionable' on the right 
on the occasion of the veteran's subsequent examination by VA 
in June 1998.  Even assuming the current presence of tingling 
in the right hand (inasmuch as the veteran's subjective 
complaints were consistent with 'median....distribution' on the 
right as well as left), the same would still comprise the 
lone indication of any sensory deficit on the right, 
commensurate with, at most, not more than 'mild' overall 
related incomplete paralysis.  Inasmuch as the latter is 
representative of disablement warranting a 10 percent 
evaluation, the veteran's present pertinent rating on the 
right, and in the apparent absence of any clinical indicia of 
the requisite 'moderate' incomplete paralysis necessary for a 
30 percent rating, the Board is of the view that the 
preponderance of the evidence is against an increased 
disability rating for the veteran's right CTS.   

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to right CTS-occasioned impairment in the veteran's ability 
to function under the ordinary conditions of daily life.  In 
this regard, the veteran indicates that his CTS (apparently 
with reference to each upper extremity) is more problematic 
if he engages in extensive typing on the keyboard of a 
computer.  However, while the report pertaining to his 
October 1996 VA examination reflects that the veteran's work 
in service apparently occasioned extensive typing, there is 
no indication that his CTS presently precludes him from 
engaging in such activity.  The foregoing consideration, in 
the Board's view, militates persuasively against any notion 
of entitlement to a higher disability rating predicated on 
the provisions of 38 C.F.R. § 4.10.  The Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of service-
connected disablement, relative to CTS on the right, more 
closely approximate those required for a 30 percent rating 
than they do the disability rating currently assigned.  
Accordingly, the Board is unable to identify a reasonable 
basis for a grant of this aspect of the benefit sought on 
appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.20 and Part 4, Diagnostic Codes 8599-8515.

(Left CTS/Elbow Injury)

In considering the veteran's claim for an increased rating 
for his left CTS/elbow injury, however, the Board is of the 
view that a compensable evaluation therefor is warranted.  In 
this regard, while tingling in the left hand was apparently 
negligible, given the related 'trace Tinel's sign' on the 
October 1996 VA examination, it apparently existed in the 
same measure on the left as on the right (such sign being 
bilaterally 'questionable') on the occasion of the veteran's 
examination by VA in June 1998.  Further, the subjective 
indication of 'median....distribution' noted by the VA examiner 
in June 1998 apparently had reference to both upper 
extremities.  Given the foregoing, then, the Board is of the 
opinion that 'mild' overall incomplete paralysis on the left 
cannot be ruled out.  In view of such consideration, then, 
the Board is of the opinion, with favorable resolution of 
reasonable doubt, that a 10 percent rating for the veteran's 
left CTS/elbow injury is warranted.  On further 
consideration, however, of whether a related rating in excess 
of 10 percent is warranted, the Board is readily persuaded 
that it is not, owing to the apparent absence of any clinical 
indicia of the requisite 'moderate' incomplete paralysis 
necessary for a 20 percent rating.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.20 and Part 4, Diagnostic Codes 8599-
8515.


III.  Left Ear Hearing Loss

Under the schedular criteria, evaluations of unilateral 
defective hearing loss range from noncompensable to 
10 percent based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from 
level I for essentially normal acuity through level XI for 
profound deafness.  In situations where service connection 
has been granted only for defective hearing involving one 
ear, and the appellant does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  In such situations, a maximum 
10 percent rating is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. § 4.85 and 
Part 4, Diagnostic Codes 6100 to 6101. 

In conjunction with the veteran's current claim for an 
increased rating for his service-connected right ear hearing 
loss, a VA audiometric examination performed in September 
1996 revealed that the veteran had an average pure tone 
threshold level of 6 decibels in the right ear and 31 
decibels in the left ear, for the frequencies at 1,000, 
2,000, 3,000, and 4,000 hertz; speech recognition ability was 
100 and 96 percent in the right and left ears, respectfully.  
A VA audiometric examination performed in June 1998 revealed 
that the veteran had an average pure tone threshold level of 
16 decibels in the right ear and 45 decibels in the left ear, 
for the frequencies at 1,000, 2,000, 3,000, and 4,000 hertz; 
speech recognition ability was 96 and 92 percent in the right 
and left ears, respectfully.

The veteran avers that hearing loss in his left ear renders 
it sufficiently difficult for him to understand normal 
conversation that he is frequently obliged to ask the speaker 
to repeat conversation.  The Board fully acknowledges the 
foregoing contention.  Nevertheless, under the applicable 
criteria, as set forth above, the veteran's hearing acuity 
(based, moreover, on the greater relative loss of acuity 
shown with respect to the left ear on the June 1998 
audiogram) is at level I in the left ear, and a comparison of 
such finding with the schedular criteria does not demonstrate 
entitlement to a compensable rating.  

In reaching the foregoing determination, the Board would 
point out that the propriety of assigning a noncompensable 
rating for service-connected hearing loss by means of a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluation has been 
upheld by the United States Court of Veterans Appeals.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Finally, the Board would note that it is aware that, 
effective June 10, 1999, VA revised the criteria pertaining 
to the rating to be accorded hearing loss, such pertinent 
revision being codified under 38 C.F.R. § 4.86.  See 64 Fed. 
Reg. 25202-25210 (May 11, 1999).  However, the results of 
each of the above-cited VA audiograms do not reflect any 
puretone threshold at 1000, 2000, 3000 or 4000 Hertz of 55 or 
more decibels, nor a 30 decibels or less threshold at 1000 
Hertz in tandem with a threshold of 70 decibels or more at 
2000 Hertz.  In view of the same, then, the above-referenced 
revised criteria is of no bearing to alter the disposition 
reached above.  


ORDER

An increased rating for right carpal tunnel syndrome is 
denied.

An increased rating for left carpal tunnel syndrome/elbow 
injury is granted, to the extent indicated, subject to the 
controlling regulations governing the payment of monetary 
benefits.

An increased rating for left ear hearing loss is denied. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

